Name: Council Regulation (EEC) No 1472/84 of 24 May 1984 on the application of Decision No 1/84 of the EEC-Malta Association Council again amending Articles 6 and 17 of the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation @Decision No 1/84 of the Association Council of 17 May 1984 again amending Articles 6 and 17 of the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: international trade;  Europe
 Date Published: nan

 30 . 5 . 84 Official Journal of the European Communities No L 143/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1472/84 of 24 May 1984 on the application of Decision No 1 /84 of the EEC-Malta Association Council again amending Articles 6 and 17 of the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Agreement establishing an association between the European Economic Community and Malta (') was signed on 5 December 1970 and entered into force on 1 April 1971 ; Whereas a Protocol laying down certain provisions relating to the Agreement establishing an association between the European Economic Community and Malta (2) was signed in Brussels on 4 March 1976 and entered into force on 1 June 1976 ; Whereas, under Article 25 of the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation , which is an integral part of the Agreement, the Association Council adopted Decision No 1 /84 again amending Articles 6 and 17 ; Whereas it is necessary to apply this Decision in the Community, HAS ADOPTED THIS REGULATION : Article 1 Decision No 1 /84 of the EEC-Malta Association Council shall be applicable in the Community. The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 May 1984. For the Council The President G. LENGAGNE (') OJ No L 61 , 14 . 3 . 1971 , p . 2 . ( 2) OJ No L 111 , 28 . 4. 1976 , p . 3 .